Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar. 24, 2022 has been entered.  All arguments have been fully considered.  
 
Status of the Claims 
	Claims 1-20 and 34 are currently pending.
Claim 14  is amended.
Claims 1-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 21-33 are cancelled.
Claim 34 is new.  
	Claims 14-20 and 34 have been considered on the merits.

Claim Objections
	New objections have been added due to amendment.
The disclosure is objected to because of the following informalities: 
	Claim 34 is objected to in the recitation of “endothelial; and functional cells”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “endothelial[[,]] and functional cells”. It is suggested that the semicolon be changed to a comma. 
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-20 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Presnell et al. (US 2014/0099709 A1) (ref. of record) as evidenced by Levenberg et al. (US 2014/0050766 A1) (ref. of record) in view of Bell et al. (US 5,891,558) (ref. of record).
With respect to claim 14, Presnell teaches a method of manufacturing a three-dimensional connective tissue construct for implant (tissue regeneration implant) (abstract and 0022).  With respect to the first recited step of claim 14, Presnell teaches bioprinting mesenchymal stem cells, endothelial cells and an additional cell type including fibroblasts or tissue-specific progenitor cells (scattering MSCs, endothelial cells and fibroblasts/tissue-specific progenitor cells (functional cells) (0005-0006, 0051-0054, 0066, 0094 and 0162-0163).  With respect to the second and third recited steps of claim 14, Presnell teaches providing a bio-ink which comprises biocompatible polymers and forms a scaffold (precursor of a biocompatible polymeric matrix) (0031 and 0092) and the polymer solidifies so that a solid composition containing a plurality of cells is formed (0074-0075 and 0081-0090).  With respect to the limitation that the polymeric matrix is re-absorbable and comprises collagen in claim 14, Presnell teaches that the matrix components and the extrusion compounds can include collagen and that collagen is a suitable hydrogel for forming the matrix (a precursor of a re-absorbable polymeric matrix) (0078, 0081, 0084, 0092, 0137 and 0154).  With respect to claim 14, Presnell teaches the tissue regeneration implant including multi-potent cells (functional cells) that are tissue-specific progenitors and teaches the implant including any suitable tissue specific cell and teaches the cells can be cardiomyocytes (0005 and 0066-0067).  
With respect to claim 14, Presnell teaches the endothelial cells are obtained from vascular endothelial tissue, the specific cell types are derived from the subject (cardiomyocytes are derived from cardiac tissue), and cardiomyocytes can be produced by differentiating mesenchymal stem cells (0068-0069, 0072 and 0170).  Furthermore, it is noted that the method for producing the endothelial cells and cardiomyocytes is immaterial or inconsequential to the operation of the method. In other words, the endothelial cells and cardiomyocytes of Presnell are the same cells as the claimed invention regardless of method of production absent a showing of secondary considerations.
With respect to claims 15 and 16, Presnell teaches bioprinting mesenchymal stem cells with endothelial cells at a ratio ranging from 5:1 to 20:1 (this would give at least 80% mesenchymal cells and 20% endothelial cells) (0094-0095 and 0170).  With respect to claim 17, Presnell teaches bioprinting mesenchymal stem cells with fibroblasts (functional cells) at a ratio between 5:1 to 20:1 (this would give at least 80% mesenchymal cells and 20% fibroblasts) (0094 and 0096).  With respect to claim 20, Presnell teaches the mesenchymal stem cells are bone marrow-derived (0163).  
Presnell does not teach the method where the polymerization reaction is carried out in the presence of ammonium hydroxide vapor, where the biocompatible polymeric matrix is re-absorbable, or where the collagen is type 1 collagen as recited in claim 14.  However, Bell teaches a similar method of manufacturing tissue regeneration implants by forming biopolymer foams or sponges (matrices) where a collagen solution is polymerized by exposure to an ammonium hydroxide vapor (abstract, Col. 8 lines 32-43 and Col. 21 lines 10-17).  Bell teaches collagen or combinations of collagen types can be used the foams a foam compositions including collagen type 1 (Col. 5 lines 27-31).  Bell reports that the collagen sponges or foams are used as scaffolds for tissue repair since they have low immunogenicity and consist of a naturally occurring structural protein that which cells can attach, interact with and degrade (Col. 1 lines 12-15) and reports that the collagen sponges or foams are bio-absorbable in vivo (Col. 1 lines 18-19).  Additionally, Bell teaches the foams are seeded with tissue specific cells (Col. 1 lines 55-57).  In further support, Presnell teaches gelling of the gel in the tissue regeneration implant with the appropriate gelling agent and suitable gels to use include collagen (0083 and 0086).  In addition, Presnell teaches that in tissue engineering the goal is to seed living cells into biocompatible and, eventually, a biodegradable environment (0034).  Accordingly, one of ordinary skill in the art would understand from the disclosure of Presnell that it is desirable to have a biocompatible polymeric matrix that is re-absorbable.  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Presnell in such a way that the polymerization of the matrix is carried out in the presence of ammonium hydroxide vapor for the purpose being able to polymerize or gel the precursor of a biocompatible re-absorbable polymeric matrix which can include type 1 collagen and which is re-absorbable as taught by Bell.  Furthermore, it would have been obvious to one skilled in the art to have further modified Presnell such that the polymerization of the matrix is carried out in the presence of ammonium hydroxide vapor, the matrix is re-absorbable and the matrix includes collagen which is type 1 collagen, since methods of manufacturing a tissue regeneration implant comprising re-absorbable type 1 collagen were known to carry out polymerization of the matrix in the presence of ammonium hydroxide vapor as taught by Bell.  Such a modification merely involves the substitution of one known type of polymerization catalyst for another and inclusion of a known type of collagen for the forming of a tissue regeneration implant by polymerizing or gelling a precursor of a biocompatible re-absorbable polymeric matrix which includes a known type of collagen.  In addition, based on the teachings of Presnell and Bell it is desirable to have a re-absorbable polymeric matrix for a tissue regeneration implant. 
Presnell is silent with respect to the ratio of all three cells relative to each other and does not teach the method where the mesenchymal stem cells, endothelial cells and functional cells are in the implant at a 1:1:1 proportion, respectively as recited in claim 18.  Similarly, Presnell is silent with respect to the actual number of cells in the implant and does not teach the number of total cells in the biocompatible polymeric matrix is between 3 x105 and 9 x104 per mm3 as recited in claim 19.  Although Presnell does not teach the exact ratio of cells and ranges of cell concentrations recited in claims 18 and 19, respectively, one of ordinary skill in the art would recognize that the cell ratios and concentrations are result effective variables and that the cell ratios and concentration would be matter of routine optimization as evidenced by Presnell and Levenberg.  Presnell teaches that the cell concentration is adjust for the desired density and the desired extrusion properties (0137).  Levenberg teaches using different concentrations of cells to obtain optimal vascularization when making an implant containing multiple cell types (0014-0015 and 0066).  Levenberg further teaches determining the optimal ratio between the various cell types for proper vascularization and tissue formation (0068).  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) -MPEP § 2144.05.   
With respect to claim 34, Presnell teaches incubating the scaffold for 20 or more days and about 30 days, and the incubation time for the bio-ink to form a tissue depends on several factors including the cell types, cell type ratios, culture conditions and the presence of additional factors (0006 and 0151).  In addition, Presnell teaches exposing the stem cells to differentiation signals for 30 or more days after deposition of the cells (0102).  Accordingly, the cells in scaffold of Presnell would be viable 28 days after polymerization of the matrix.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.



Response to Arguments 
Applicant's arguments filed Mar. 24, 2022 have been fully considered but they are not persuasive.
Applicant argues that a person of ordinary skill in the art would have had very little expectation of success in combining the references cited by the examiner to develop the claimed method as amended (Remarks pg. 8-8 bridging para.).  However, this argument not found to be persuasive, since Presnell teaches performing polymerization of the bio-compatible polymeric matrix which can include collagen in the presence of mesenchymal stem cells, endothelial cells, and functional cells and Bell teaches performing the polymerizing of collagen type 1 in the presence of ammonium hydroxide for a cell scaffold.  Additionally, as explained in the previous set of Remarks filed on Aug. 27, 2021 and the previous office action mailed on Oct. 19, 2021, the reference, Murphy, found that cells are 93% viable when collagen matrices are polymerized in the presence of ammonium hydroxide vapor (pg. 275 Col. 1 para. 5 to Col. 2 para. 1 and pg. 277 para. 2).  Therefore, it is maintained that the combining of the teachings of Bell to use ammonium hydroxide to polymerize type 1 collagen in a tissue regeneration implant with teachings of Presnell to perform polymerizing of the matrix in the presence of cells would have a reasonable expectation of success.  


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632